149 Ga. App. 377 (1979)
254 S.E.2d 497
PARROTT
v.
THE STATE.
57157.
Court of Appeals of Georgia.
Submitted January 16, 1979.
Decided March 16, 1979.
R. Allen Hunt, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Dean R. Davis, Victor Alexander, Jr., Assistant District Attorneys, for appellee.
SMITH, Judge.
Appellant, convicted by a jury of child molestation, raises the general grounds, the court's allowing the seven-year-old female victim to testify, and the court's failure to charge on the defense of alibi. We affirm.
1. The evidence was sufficient to support the verdict.
2. The trial court thoroughly examined the victim, established that she understood the necessity of telling the truth, found her "to be very alert for her age," and allowed her to testify. We find no abuse of discretion. Lashley v. State, 132 Ga. App. 427 (5) (208 SE2d 200) (1974); Decker v. State, 139 Ga. App. 707 (1) (229 SE2d 520) (1976).
3. As to appellant's enumeration of error concerning the court's failure, without request, to charge on alibi, the following holding controls: "[T]he evidence, construed most favorably for the [defendant], did not reasonably exclude the possibility of the presence of the defendant at the scene of the [offense]; and therefore it was not error to fail to charge without request the law of alibi, since `alibi as a defense involves the impossibility of the prisoner's presence at the scene of the offense at the time of its commission.'" Weaver v. State, 199 Ga. 267, 269-270 (34 SE2d 163) (1945).
Judgment affirmed. Quillian, P. J., and Birdsong, J., concur.